—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered October 24, 1989, convicting him of rape in the first degree (three counts), sodomy in the first degree, sexual abuse in the first degree (four counts), robbery in the second degree, assault in the second degree (two counts), and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Bracken, J. P., Balletta, O’Brien and Ritter, JJ., concur.